JANVIER, J.
The automobile of plaintiff and the truck of defendant met in collision at the corner of St. Peter and Dauphine Streets on the afternoon of November 17, 1925.
Plaintiff claims that he had the right of way for two reasons: ’First, because he was on a car track street and, Second, because the other vehicle approached from his left. It is true that had these vehicles reached the intersection at the same time, he should have been accorded the right of way, but the evidence leaves us with the conviction that defendant’s 'truck was already in the intersection when plaintiff reached it.
True, the evidence is to some extent conflicting, but the trial judge felt that the preponderance was with defendant, and we are not prepared to say that he erred, especially as the physical facts indi’cate very strongly that it was plaintiff’s car which was the aggressor. Such damage as defendant’s truck sustained was limited to the part of it near the right Irear wheel, whereas the damage to plaintiff’s car was all in front — both front fenders were badly damaged. Whatever fault there may have been in the driver of defendant’s truck, plaintiff cannot recover if he himself was guilty of any fault which contributed proximately to the accident. We think he was guilty of such fault.
*703It is therefore ordered that the judgment of the trial court he and it is affirmed.